Appeal from a judgment of the County Court of Franklin County (Main, Jr., *922J.), rendered September 21, 1992, convicting defendant upon his plea of guilty of the crime of conspiracy in the fourth degree.
Defendant’s only contention on this appeal is that the sentence of 2 to 4 years’ imprisonment that he received upon his guilty plea is harsh and excessive. Defendant was allowed to plead guilty to one count of the crime of conspiracy in the fourth degree in satisfaction of a two-count superior court information that included the more serious charge of criminal possession of a controlled substance in the third degree. He pleaded guilty knowing that he would receive the sentence imposed by County Court. In light of these facts, and considering defendant’s criminal record, we find no basis to disturb the sentence imposed (see, People v Dean, 155 AD2d 774, lv denied 75 NY2d 812).
Mikoll, J. P., Mercure, Cardona, Mahoney and Casey, JJ., concur. Ordered that the judgment is affirmed.